Citation Nr: 0419358	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 1987 RO decision that granted service connection for 
degenerative arthritis of the thoracic and lumbar spines, 
right and left hip joints, and right shoulder joint and 
assigned a combined 10 percent rating, effective March 1, 
1987.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which determined 
that there was no CUE in the RO decision of July 1987 that 
granted service connection for degenerative arthritis of the 
thoracic and lumbar spines, right and left hip joints, and 
right shoulder joint and assigned a combined 10 percent 
rating, effective March 1, 1987.  


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1987, the RO 
granted service connection for degenerative arthritis of the 
thoracic and lumbar spines, right and left hip joints, and 
right shoulder joint and assigned a combined 10 percent 
rating, effective March 1, 1987.  

2.  The July 1987 rating decision, in assigning a combined 10 
percent rating for the degenerative arthritic conditions, was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.


CONCLUSIONS OF LAW

1.  The July 1987 RO rating decision that granted service 
connection for degenerative arthritis of the thoracic and 
lumbar spines, right and left hip joints, and right shoulder 
joint and assigned a combined 10 percent rating for the 
disabilities, effective March 1, 1987, is final.  38 U.S.C.A. 
§ 4005(b), (c) (West 1982); 38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 19.118, 19.129 (1987); 
38 C.F.R. §§ 20.201, 20.302 (2003).


2.  The July 1987 RO rating decision granting service 
connection for degenerative arthritis of the thoracic and 
lumbar spines, right and left hip joints, and right shoulder 
joint and assigned a combined 10 percent rating for the 
disabilities, effective March 1, 1987, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that, insofar as CUE claims are not conventional appeals, and 
are fundamentally different from any other kind of action in 
the VA adjudicative process, the duties contained in the VCAA 
are not applicable to CUE claims.  Specifically, 
determinations as to the existence CUE are based on the facts 
of record at the time of the decision challenged, such that 
no further factual development would be appropriate.  See 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).  

The Board nonetheless notes that the veteran in this case has 
been clearly advised of the criteria governing determinations 
as to CUE and the evidence considered in this appeal, and has 
been afforded opportunity to respond.  Therefore, the Board 
finds that the record is ready for appellate review.


II.  Analysis

The veteran served on active duty from February 1961 to 
February 1987.  Service medical records show that he was seen 
with complaints of right hip pain in November 1976.  In 
January 1984, he was seen with complaints of right shoulder 
pain with radiation into the right forearm and limitation of 
motion.  X-rays in May 1985 revealed arthritis of the right 
hip, and X-rays in April 1986 revealed progression of 
degenerative changes in the right hip and a relatively 
preserved left hip.  X-rays in June 1986 revealed mild 
osteoarthritis of the lumbar spine, minimal arthritic changes 
in the left hip, and severe arthritis in the right hip.  In 
July 1986, the veteran was seen with complaints of low back 
pain with radiation down the left leg.  X-rays revealed 
degenerative changes in the thoracolumbar spine.  X-rays in 
September 1986 revealed advanced right hip osteoarthritis and 
moderately advanced osteoarthritis in the left hip.  On a 
December 1986 separation physical examination, the veteran 
complained of a painful back for years.  He was given a 
physical profile of "3" for arthritis of the right hip, as 
confirmed by previous X-ray.  (A physical profile reflects 
overall physical condition on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)).  There were no defects or abnormalities 
noted in reference to the spine or right shoulder.  

At the time of a VA general medical examination in March 
1987, the veteran complained of lower back pain and pain in 
the legs (on the right from the hip to the ankle and on the 
left from the hip to the knee).  He also complained of right 
shoulder pain and numbness from the right shoulder to the 
fingers.  On examination, there was full range of motion of 
the lumbosacral spine.  There was some flattening of the 
lordotic curve, some pain to percussion in the lumbosacral 
area, and some minimal paravertebral muscle spasm.  A 
straight leg raising test was accomplished to 90 degrees, and 
knee and ankle jerks were diminished but present bilaterally.  
There were no areas of hypoesthesia to the pinwheel.  On 
examination, there was full range of motion of both hips.  
The veteran complained of pain over the greater trochanter of 
the right hip especially on external rotation.  Knee and 
ankle examinations were also conducted.  Relating to the 
right shoulder, the veteran indicated that, during a fire 
fight in 1968, he was hit in the scapular area, near the 
superior angle of the scapula medially, by a piece of spent 
shrapnel.  This was easily removed and there was a small, 
almost imperceptible, 1 cm. scar, which the examiner found to 
be of little consequence.  There was full range of motion of 
the right shoulder, and function and motion of the right 
elbow, forearm, wrist, hand, and fingers were all within 
normal limits.  There were normal reflexes and no circulatory 
or nerve deficits, either motor or sensory.  Further 
examination revealed that the veteran had good strength in 
the upper and lower extremities.  A neurological examination 
was negative.  

In a July 1987 decision, the RO granted service connection 
for degenerative arthritis of the thoracic and lumbar spines, 
right and left hip joints, and right shoulder joint and 
assigned a combined 10 percent rating (under Diagnostic Code 
5003), effective March 1, 1987.  In a letter dated in July 
1987, the RO notified the veteran at his address of record of 
the determination made and of his appellate rights with 
respect to the July 1987 decision; he did not appeal.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2003).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2003).

After the RO notified the veteran of its July 1987 rating 
decision, no further communication was received from the 
veteran or his representative in regard to the July 1987 
decision until April 2001.  Thus, the July 1987 decision 
became final.  38 U.S.C.A. § 4005(b), (c) (West 1982); 38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
19.118, 19.129 (1987); 38 C.F.R. §§ 20.201, 20.302 (2003).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2003).

The veteran contends that the July 1987 decision, in which 
the RO assigned a combined 10 percent rating for degenerative 
arthritis of the thoracic and lumbar spines, right and left 
hip joints, and right shoulder joint, was clearly and 
unmistakably erroneous.  In an April 2001 statement, the 
veteran's representative contended that the July 1987 
decision contained CUE in that a separate rating should have 
been assigned for each joint.  Specifically, he requested 
that the veteran's evaluation be corrected to reflect at 
least a 40 percent rating for the lumbar spine disability, a 
10 percent rating for the thoracic spine disability, a 
10 percent rating for the right hip disability, a 10 percent 
rating for the left hip disability, and a 10 percent rating 
for the right shoulder disability.  He claims such separate 
evaluations are supported by the clinical findings of the 
March 1987 VA examination, to include X-ray evidence of 
degenerative arthritis with pain on motion in each joint and 
neurological impairment of the lumbar spine.  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Baldwin v. West, 13 Vet. App. 1 (1999); Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

As noted above, in its July 1987 rating decision, the RO 
assigned a combined 10 percent evaluation for degenerative 
arthritis of the thoracic and lumbar spines, right and left 
hip joints, and right shoulder joint, effective March 1, 
1987.  Such rating assignment was made pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1987).  

The veteran has made no specific allegations that the correct 
facts as they were known at the time were not before the RO 
in July 1987.  Instead, the veteran contends that, at the 
time of the rating decision in question, the RO failed to 
correctly apply the criteria of the appropriate diagnostic 
codes, in that the veteran manifested symptomatology 
sufficient to warrant the assignment of a higher rating by 
way of separate compensable ratings under the codes relevant 
to the thoracic and lumbar spines, right and left hip joints, 
and right shoulder joint.  

The laws and regulations relied on by the RO in the July 1987 
rating decision, which are the same as those currently in 
effect, provided that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups warrants a 10 
percent evaluation.  A 20 percent evaluation requires X-ray 
evidence of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
(The 10 percent and 20 percent evaluations based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
disorders listed under Diagnostic Code 5013 to 5024, 
inclusive.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1987 
and 2003).  

Limitation of motion of the major or minor arm to the 
shoulder level warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (1987).  

Limitation of extension of the thigh to five degrees warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1987).  Limitation of flexion of the thigh to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1987).

Slight limitation of motion of the dorsal spine warrants a 
noncompensable evaluation; moderate or severe limitation of 
motion warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1987).  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (1987).  

The Board has considered the veteran's argument that the RO 
failed to correctly apply extant rating regulations to the 
facts, but finds that a review of the medical evidence of 
record at the time of the July 1987 rating decision, and of 
the RO's application of the law to such evidence, fails to 
show any CUE in the July 1987 decision.

First, the Board notes that at the time of its 1987 rating 
decision, the RO reviewed the veteran's service medical 
records as well as the report of VA examination dated in 
March 1987.  The RO specifically reported and considered the 
VA examiner's findings and conclusions in March 1987, in 
regard to the thoracolumbar spine, hips, and right shoulder.  
Although noting that X-rays confirmed the presence of 
degenerative arthritis in the thoracic and lumbar spines, 
both hips, and the right shoulder, the examiner found that, 
even taking into account some pain with right hip motion and 
some paravertebral muscle spasm, the veteran retained a full 
range of motion in each of these joints.  Moreover, while the 
examiner also found some pain to percussion in the 
lumbosacral area, minimal paravertebral muscle spasm, 
diminished knee and ankle jerks, and a small scar where a 
piece of shrapnel had been removed from the right shoulder, 
neurological examination was essentially negative and the 
final diagnoses reflected only degenerative arthritis 
affecting the thoracolumbar spine, hips, and right shoulder, 
without evidence of additional functional loss and without 
any competent medical evidence of incapacitating episodes of 
arthritis symptomatology.  Such findings did not show 
entitlement to a separate compensable rating for any of the 
involved joints under the rating criteria then in effect, 
referenced herein above.

As a result of consideration of the aforementioned evidence, 
the RO determined that, under applicable laws and 
regulations, the veteran was entitled to one combined 10 
percent disability evaluation under Diagnostic Code 5003 for 
degenerative arthritis of the thoracic and lumbar spines, 
right and left hip joints, and right shoulder joint insofar 
as there was no evidence of objective motion limitation, 
incapacitating episodes, symptomatic scarring, or any 
separate and distinct neurologic involvement.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In July 1987 the RO considered 
all of the aforementioned evidence, to include all of the 
veteran's symptom complaints, when it evaluated the veteran's 
service-connected disability.  The RO then weighed such 
evidence and applied governing laws and regulations to arrive 
at the conclusion that a combined 10 percent evaluation, and 
no more, was appropriate for the degenerative arthritis 
conditions of the thoracic and lumbar spines, right and left 
hip joints, and right shoulder joint.  The conclusion reached 
by the RO in the July 1987 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect in 
that the medical evidence relied on to assess the nature and 
severity of the veteran's joints included competent medical 
opinions from a VA examiner.  

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in July 1987, in particular with 
the RO's conclusion that a single combined evaluation was 
warranted instead of separate evaluations for each affected 
joint, the Board emphasizes that such disagreement with how 
the facts were weighed is insufficient to constitute CUE.  
See Russell, Fugo, supra.  There is nothing in the evidence 
at the time of the July 1987 rating decision that would 
compel a conclusion, to which reasonable minds could not 
differ, that the veteran's degenerative arthritis was more 
than 10 percent disabling under the diagnostic code cited by 
the RO or under any other appropriate diagnostic code.  The 
file shows that the RO properly considered the evidence when 
making its 1987 decision.  There was no undebatable error of 
law that would have manifestly changed the outcome, and the 
Board finds no CUE in the 1987 RO decision.  The Board 
emphasizes that the veteran's remedy at that time was to 
appeal the July 1987 decision.  He did not do so and the 
Board may not now re-weigh the facts as considered by the RO 
in July 1987.

For the foregoing reasons, the Board finds that the July 1987 
rating decision was reasonably supported by the evidence of 
record and correctly applied the substance of the applicable 
criteria governing the rating of spine, hip, and shoulder 
disabilities such that the decision made was not clearly and 
unmistakably erroneous and revision is not warranted.


ORDER

The July 1987 RO decision that assigned a combined 10 percent 
rating for degenerative arthritis of the thoracic and lumbar 
spines, right and left hip joints, and right shoulder joint, 
effective March 1, 1987, was not clearly and unmistakably 
erroneous, and the claim is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



